—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Kitson, J.), entered May 30, 2002, as awarded the plaintiff wife an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the Supreme Court properly determined the plaintiff’s application for an award of an attorney’s fee without conducting an evidentiary hearing. The parties stipulated that the issue would be decided on the submission of papers, and the submitted papers were sufficient to permit a proper determination (see Pinto v Pinto, 260 AD2d 622 [1999]; Reehill v Reehill, 181 AD2d 725 [1992]). In light of the circumstances, the award of an attorney’s fee to the plaintiff was a provident exercise of discretion (see Domestic Relations Law § 237 [a]; DeCabrera v Cabrera-Rosete, 70 NY2d 879 [1987]; Gagstetter v Gagstetter, 283 AD2d 393 [2001]; Morrissey v Morrissey, 259 AD2d 472 [1999]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Friedmann, H. Miller and Townes, JJ., concur.